Name: 2008/601/EC: Commission Decision of 17Ã July 2008 on the allocation to the Netherlands of additional fishing days, for permanent cessation of fishing activities, within the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa (notified under document number C(2008) 3586)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international law;  Europe
 Date Published: 2008-07-22

 22.7.2008 EN Official Journal of the European Union L 193/18 COMMISSION DECISION of 17 July 2008 on the allocation to the Netherlands of additional fishing days, for permanent cessation of fishing activities, within the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa (notified under document number C(2008) 3586) (Only the Dutch text is authentic) (2008/601/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks, applicable in Community waters and for Community vessels in waters where catch limitations are required (1), and in particular point 10 of Annex IIA, Whereas: (1) Point 8 of Annex IIA to Regulation (EC) No 40/2008 specifies the maximum number of days on which Community vessels of an overall length equal to or greater than 10 metres carrying on board beam trawls of mesh sizes equal to or larger than 80 mm may be present within the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa, as defined in point 2.1 of Annex IIA, from 1 February 2008 to 31 January 2009. (2) Point 10 of Annex IIA enables the Commission to allocate an additional number of fishing days on which a vessel may be present within the geographical area when carrying on board such beam trawls, on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002. (3) The Netherlands submitted on 4 April 2008 data demonstrating that Dutch vessels carrying on board beam trawlers with mesh size equal to or larger than 80 mm, which have ceased activities since 1 January 2002, deployed 16 % of the fishing effort deployed in 2001 by Dutch vessels present within the geographical area and carrying on board such beam trawls. (4) In view of the data submitted, 19 additional days at sea for vessels carrying on board beam trawls of mesh size equal to or larger than 80 mm and less than 90 mm, 23 additional days at sea for vessels carrying on board beam trawls of mesh size equal to or larger than 90 mm and less than 100 mm, and 21 additional days at sea for vessels carrying on board beam trawls of mesh size equal to or larger than 100 mm should be allocated to the Netherlands in the corresponding geographical area during the period of application of Article 8 of Regulation (EC) No 40/2008 extending from 1 February 2008 to 31 January 2009. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum number of days a fishing vessel flying the flag of the Netherlands and carrying on board beam trawls of mesh size equal to or larger than 80 mm and less than 90 mm may be present in the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa, as laid down in Table I of Annex IIA to Regulation (EC) No 40/2008, shall be increased to 138 days per year. Article 2 The maximum number of days a fishing vessel flying the flag of the Netherlands and carrying on board beam trawls of mesh size equal to or larger than 90 mm and less than 100 mm may be present in the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa, as laid down in Table I of Annex IIA to Regulation (EC) No 40/2008, shall be increased to 166 days per year. Article 3 The maximum number of days a fishing vessel flying the flag of the Netherlands and carrying on board beam trawls of mesh size equal to or larger than 100 mm may be present in the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa, as laid down in Table I of Annex IIA to Regulation (EC) No 40/2008, shall be increased to 150 days per year. Article 4 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 17 July 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 19, 23.1.2008, p. 1. Regulation as amended by Commission Regulation (EC) No 541/2008 (OJ L 157, 17.6.2008, p. 23).